UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1225


TRI EFENDY BUDIONO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 11, 2010                 Decided:   August 20, 2010


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


H. Raymond Fasano, MADEO & FASANO, New York, New York, for
Petitioner.   Tony West, Assistant Attorney General, Anthony P.
Nicastro, Senior Litigation Counsel, Sheri R. Glaser, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tri Efendy Budiono, a native and citizen of Indonesia,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reopen based on changed

country conditions.       We deny the petition for review.

            An alien may file one motion to reopen within ninety

days   of   the   entry   of   a   final   order   of   removal.     8   U.S.C.

§ 1229a(c)(7)(A), (C) (2006); 8 C.F.R. § 1003.2(c)(2) (2010).

This time limit does not apply if the basis for the motion is to

seek asylum or withholding of removal based on changed country

conditions, “if such evidence is material and was not available

and would not have been discovered or presented at the previous

proceeding.”      8 U.S.C. § 1229a(c)(7)(C)(ii) (2006); see also 8

C.F.R. § 1003.2(c)(3)(ii).

            This court reviews the denial of a motion to reopen

for abuse of discretion.           INS v. Doherty, 502 U.S. 314, 323-24

(1992); Mosere v. Mukasey, 552 F.3d 397, 400 (4th Cir.), cert.

denied, 130 S. Ct. 137 (2009); 8 C.F.R. § 1003.2(a) (2010).                 The

Board’s “denial of a motion to reopen is reviewed with extreme

deference, given that motions to reopen are disfavored because

every delay works to the advantage of the deportable alien who

wishes merely to remain in the United States.”                     Sadhvani v.

Holder, 596 F.3d 180, 182 (4th Cir. 2009) (internal quotation

marks omitted).      The motion “shall state the new facts that will

                                       2
be proven at a hearing to be held if the motion is granted and

shall be supported by affidavits or other evidentiary material.”

8 C.F.R. § 1003.2(c)(1).                   It “shall not be granted unless it

appears    to   the    Board        that    evidence         sought    to    be   offered     is

material    and       was     not        available         and   could      not    have     been

discovered or presented at the former hearing.”                             Id.    This court

will reverse a denial of a motion to reopen “only if it is

‘arbitrary, irrational, or contrary to law.’”                             Mosere, 552 F.3d

at 400 (quoting Sevoian v. Ashcroft, 290 F.3d 166, 174 (3d Cir.

2002)).

            We conclude the Board did not abuse its discretion.

Budiono’s evidence did not show a material change in country

conditions, but only a continuation of some of the same conduct

that he claimed supported a well-founded fear of persecution.

In addition, the Board did not abuse its discretion in finding

Budiono’s evidence was cumulative.

            Accordingly,            we    deny       the   petition      for     review.      We

dispense    with       oral     argument         because         the     facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            PETITION DENIED




                                                 3